DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-15 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1-9, the primary reason for allowance is the inclusion of particularly the limitation of an image forming apparatus including a processor to control the paddle device and the stapler device to move a second end of the aligned printing paper in an opposite direction to the moving direction when the first end of the printing paper is aligned. Applicant disclosed such image forming apparatus capable of alignment of print media for performing jobs on the aligned print media. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Regarding claims 10-15, the primary reason for allowance is the inclusion of particularly the limitation of a method of aligning a printing paper by an image forming apparatus including moving a second end of the aligned printing paper in an opposite direction to the moving direction after the first end of the aligned printing paper is held. Applicant disclosed such image forming apparatus capable of alignment of print media for performing jobs on the aligned print media. It is these limitations, in combination with .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853